KHOUZAM, Judge.
Robert Moore appeals his convictions and sentences on five counts of solicitation of a child over the internet and four counts of transmission of material harmful to minors (sender and recipient in state). We affirm. We also remand for the circuit court to amend Moore’s order of probation to correct a scrivener’s error because the circuit court granted Moore’s motion to correct scrivener’s error without amending the order of probation.
Affirmed and remanded.
DAVIS and BLACK, JJ., Concur.